Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered April 21, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*622Following a Wade hearing, defendant entered into a plea agreement pursuant to which he pleaded guilty to criminal sale of a controlled substance in the third degree in exchange for a prison sentence of 3 to 9 years. Defendant’s contention that ineffective assistance of counsel compelled him to plead guilty is without merit. Defense counsel’s performance, when viewed in its totality, fully satisfied the criteria of effective legal representation (see, People v Baldi, 54 NY2d 137, 147), defendant’s current disagreement with defense counsel’s professional advice and strategies notwithstanding. Our review of the record herein discloses that defendant’s guilty plea represented a voluntary, knowing and intelligent choice (see, People v Legault, 180 AD2d 912, 913, lv denied 79 NY2d 1051), as evidenced by the fact that it resulted in the satisfaction of a three-count indictment and a sentence that was far less than the one to which he would have been exposed had his case gone to trial.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.